Blair Moody, Jr., J.
(dissenting). The majority premises its decision on the assumption that the employees were hired only temporarily, conditioned upon whether a contract could be negotiated between the employer and the union. Accordingly, the majority opines that since the union and the employer reached an impasse in negotiations, the employees could be permanently dismissed. We dissent. We conclude that once an employer recognizes a union as representing the bargaining unit for newly hired employees and the parties attempt to negotiate a permanent relationship, the employer cannot resolve its bargaining problems by eliminating the unit.
I
The employer in the instant case urgently needed the expertise of union projectionists to set up and begin the operations of a projection room for the opening of a new motion picture theater. In view of this need, prior to the opening of the new theater, the employer contacted the union for the purpose of employing two experienced projectionists.
To assure the theater would open on time and operate continually during this crucial commencement period, the employer agreed to pay the projectionists the local union scale temporarily.
Negotiations to effectuate a permanent contract covering pay rate and other conditions were conducted over a two-month period. However, after the critical opening period had passed and the employer had time to train others to carry on the established projection room operations, the employer discharged the union projectionists.
Following the dismissal of the employees, the *499union filed an unfair labor practice charge with the Michigan Employment Relations Commission (hereinafter MERC) pursuant to the Michigan Labor Mediation Act (hereinafter the Act), MCL 423.16; MSA 17.454(17). Specifically, the union charged that the employer’s conduct constituted unfair labor practices under MCL 423.16, subds (1), (3), (6); MSA 17.454(17), subds (1), (3), (6).1 The employer countered that the discharge resulted solely from the economic reality of the situation. The employer claimed it was not feasible to meet the union pay scale demands.
The administrative law judge, Bert H. Wicking, agreed with the union’s position:
"Normally, where a union representative and an employer bargain to impasse over wage rates, the employer, in order to get on with his business, may pay at the rate of the employer’s last offer. The union representative may then acquiesce or strike. In either, impasse or strike situations, the employees retain their status as employees. An employer has no right to terminate an employment relationship because an employee, through his union, makes demands upon the employer. The Act specifically protects employees’ rights to collectively bargain, free from threats or dis*500charge because of an employer’s dislike of unions or because of dislike of a bargaining demand by a union.”
The employer appealed and MERC, in a divided decision, dismissed the union’s complaint. Significantly, there was no finding by MERC that the employees would be retained only if amicable salary arrangements were negotiated. However, the majority accepted the employer’s explanation that the discharge of the union projectionists occurred for economic reasons and was not an attempt to discourage union activity.
William M. Ellmann, the dissenting MERC member, viewed the situation differently:
"In the instant case while it is apparent that the respondent participated in the collective bargaining process with the charging party, it is also clear that when respondent no longer desired to do so, it discharged the entire bargaining unit. The discharge of employees because they are represented by a union and demanded the union rates of pay plainly has the effect of discouraging union activity and is clearly a violation of the Act. Section 8 of the LMA [labor mediation act] provides employees with the right 'to negotiate or bargain collectively with their employers through representatives of their own free choice.’ Section 16 of the LMA makes it unlawful for an employer 'to interfere with, restrain or coerce employees in the exercise of their rights guaranteed in Section 8.’ No employer conduct can be considered more inherently destructive of such employee rights than the act of firing an entire bargaining unit because negotiations were not proceeding satisfactorily.”
The Court of Appeals, in a split decision, affirmed the MERC determination. 68 Mich App 458; 242 NW2d 806 (1976). Judge R. E. Noble dissented from the majority’s affirmance:
*501"The employer’s action here, even if motivated by economic reasons and even in the total absence of animus, was 'inherently destructive’ of important employee rights.
"There is no more important right of an employee than the right 'to negotiate or bargain collectively with their employers through representatives of their own free choice’. MCL 423.8; MSA 17.454(8). There is no clearer 'destruction’ of that right than a permanent dismissal of all members of the bargaining unit. The discharge of employees because they are represented by a union that demands the union rate destroys union activity because it eliminates the union members.” 68 Mich App 458, 465.
We agree with the conclusion of the hearing referee and the dissenting MERC and Court of Appeals members. The employer engaged in an unfair labor practice and a discriminatory practice prohibited by the Act.
II
The union charged the employer with violating, inter alia, § 16, subds (1) and (3) of the Act. First, the union claimed that the employer interfered with the employees’ right "to negotiate or bargain collectively with their employers through representatives of their own free choice”.2 Secondly, the union charged the employer with discriminating as to hiring or other conditions of employment in order to discourage membership in the union.3
Since pertinent provisions of the Act closely correspond with similar provisions of the National Labor Relations Act (hereinafter the NLRA), this Court has looked to the Federal courts for guidance in construing the Act. See, for example, *502Rockwell v Crestwood School Dist, 393 Mich 616; 227 NW2d 736 (1975). Therefore, in evaluating the union’s claims, we will examine the Federal cases which analyze § 8(a)(1) and § 8(a)(3) of the NLRA,4 those provisions which parallel § 16(1) and § 16(3) of the Michigan Act.
In asserting a violation of § 16(1) of the Act, the union first claimed that the employer interfered with the employee’s right to engage in a protected activity. Throughout the instant litigation, the employer has maintained that its firing of the union projectionists was motivated solely by economic considerations and, therefore, was not an unfair labor practice.
Our examination of pertinent Federal decisions clearly illustrates that a finding of animus by the employer is not a necessary element of a § 8(a)(1) NLRA violation, and by analogy not an element of a § 16(1) violation of the Michigan Act. The fact that an employer may act in good faith for economic considerations does not transform a clear interference with protected rights into an acceptable labor practice. Michigan Employment Relations Comm v Reeths-Puffer School Dist, 391 Mich 253; 215 NW2d 672 (1974). Unlike the union’s second claim of discriminatory activities under § 16(3), the motive underlying an employer’s con*503duct is not an element of this unfair labor practice charge.5
In National Labor Relations Board v Burnup & Sims, Inc, 379 US 21; 85 S Ct 171; 13 L Ed 2d 1 (1964), the employer discharged two employees who were not guilty of misconduct but were engaged in union organization activities. Mr. Justice Douglas stated:
"We find it unnecessary to reach the questions raised under § 8(a)(3) for we are of the view that in the context of this record § 8(a)(1) was plainly violated, whatever the employer’s motive. Section 7 grants employees, inter alia, 'the right to self-organization, to form, join or assist labor organizations’. Defeat of those rights by employer action does not necessarily depend on the existence of an anti-union bias.
"That rule seems to us to be in conformity with the policy behind § 8(a)(1). Otherwise the protected activity would lose some of its immunity, since the example of employees who are discharged on false charges would or might have a deterrent effect on other employees. Union activity often engenders strong emotions and gives rise to active rumors. A protected activity acquires a precarious status if innocent employees can be discharged while engaging in it, even though the employer acts in good faith. It is the tendency of those discharges to weaken or destroy the § 8(a)(1) right that is controlling. We are not in the realm of managerial prerogatives.” Burnup & Sims, supra, 22-24. (Citations omitted; emphasis added.)
An employer may be immune from a primary *504violation challenge under § 8(a)(1) (Federal) and § 16(1) (Michigan) only if the employer’s activity can be categorized as an inherent management prerogative. Discharging the very employees who were actively negotiating a contemplated labor agreement through their representative is not an inherent management prerogative providing immunity from challenge.6
No more striking example of interference with the employees’ protected right to bargain through representatives of their own choice could be conceived than the elimination of the bargaining unit for no reason other than the admitted purpose of avoiding wage demands. The precipitous action taken by the employer in firing the employees was a clear violation of § 16(1) of the Act.7
The Court of Appeals and MERC opinions focused on the union’s second charge of alleged discriminatory action under § 16(3). MERC, as well as both parties, referred this Court to National Labor Relations Board v Great Dane Trailers, Inc, 388 US 26; 87 S Ct 1792; 18 L Ed 2d 1027 (1967). The MERC majority concluded that, under the Great Dane case, the fact-finder has discretion in deciding whether a discriminatory discharge occurred. MERC concluded that the two projectionists were discharged for sound economic reasons; that only incidental harm to the employees’ rights was involved; and that no anti-union motivation on *505behalf of the company precipitated the discharge action.
Nevertheless, even in considering § 16(3) allegations pursuant to the guidepost of Great Dane, when an employer’s practice is inherently destructive of employees’ rights and not otherwise justified, no specific evidence of intent to discourage union membership is necessary to establish a violation. Radio Officers’ Union v National Labor Relations Board, 347 US 17; 74 S Ct 323; 98 L Ed 455 (1954); American Ship Building Co v National Labor Relations Board, 380 US 300; 85 S Ct 955; 13 L Ed 2d 855 (1965).8
We cannot accept the MERC conclusion that the employees’ rights in this case were only incidentally affected. We find that the employer’s action in destroying the bargaining unit by firing all the employees was discriminatory conduct that carried with it its own indicia of improper intent. The only reasonable inference that could be drawn by MERC from the destruction of the bargaining unit was that the employer fired the projectionists because of their union membership and because of their insistence upon union representation at the bargaining table. This conduct was so inherently destructive of the employees’ interests that the employer should not be permitted to assert as an excuse an underlying business purpose pursued in good faith.
The discharge action of the employer amounted to unacceptable discriminatory action and a per se violation of § 16(3) of the Act. The employer had *506no justifiable reason for taking this drastic step. Alternative measures were available. Judge Noble, in his dissent, reflected several options available to an employer responding to allegedly excessive wage demands:
"[A]n employer may temporarily lock out the workers or temporarily lay them off when a strike is threatened or imminent.
"An employer may, at a minimum, temporarily replace striking workers, or may, in some situations, impose certain unilateral terms and conditions of employment. However, as we have concluded, an employer, facing an impasse in bargaining and fearing a union strike, may not permanently discharge employees represented by a union.” 68 Mich App 458, 466-467. (Citations omitted.)
Additionally, the employer could have followed the standard employment practice of paying the employees at the last rate offered by management.
We would reverse and remand to the Michigan Employment Relations Commission for determination of an appropriate remedy as suggested by the dissenting opinion of Judge Noble.
J. Williams, J., concurred with Blair Moody, Jr.,

 MCL 423.16; MSA 17.454(17) provides:
"It shall be unlawful for an employer or any officer or agent of an employer (1) to interfere with, restrain or coerce employees in the exercise of their rights guaranteed in section 8; * * * (3) to discriminate in regard to hire, terms or other conditions of employment in order to encourage or discourage membership in any labor organization; * * * (6) to refuse to bargain collectively with the representative of his employees, subject to the provisions of section 26.”
Subsection (1), infra, refers to rights guaranteed in § 8 which provides:
"It shall be lawful for employees, to organize together or to form, join or assist in labor organization, to engage in lawful concerted activities for the purpose of collective negotiation or bargaining or other mutual aid and protection, or to negotiate or bargain collectively with their employers through representatives of their own free choice.” MCL 423.8; MSA 17.454(8).


 See MCL 423.16(1); MSA 17.454(17)(1), supra.


 See MCL 423.16(3); MSA 17.454(17X3), supra.


 Sections 8(a)(1) and 8(a)(3) of the National Labor Relations Act, 29 USC 158, provide:
"(a) It shall be an unfair labor practice for an employer—
"(1) to interfere with, restrain, or coerce employees in the exercise of the rights guaranteed in section 7 [section 157 of this title];
"(3) by discrimination in regard to hire or tenure of employment or any term or condition of employment to encourage or discourage membership in any labor organization.”
Sections 16(1) and 16(3) of the Michigan Act are virtually duplicates of these Federal provisions.


 Crown Central Petroleum Corp v National Labor Relations Board, 430 F2d 724 (CA 5, 1970); National Labor Relations Board v Burnup & Sims, Inc, 379 US 21; 85 S Ct 171; 13 L Ed 2d 1 (1964); International Ladies’ Garment Workers’ Union v National Labor Relations Board, 366 US 731; 81 S Ct 1603; 6 L Ed 2d 762 (1961); National Labor Relations Board v Laney & Duke Storage Warehouse Co, 369 F2d 859 (CA 5, 1966).


 See Crown Central Petroleum Corp, supra.


 For a similar analysis, see Knuth Bros, Inc, 229 NLRB 1204; 95 LRRM 1229 (1977), where an employer refused vacation pay to replaced strikers under an established policy. A § 8(a)(3) violation was not found because there was no showing of unlawful motivation and because other non-striking, terminated employees were treated in the same manner. However, the denial of benefits to the strikers was a consequence of their protected activity and, therefore, was found to be a violation of § 8(a)(1) as a "clear threat of economic loss to employees for engaging in protected concerted activities”.


 For a similar conclusion, see Rushton & Mercier Woodworking Co, 203 NLRB 123; 83 LRRM 1070 (1973), enf 86 LRRM 2151 (CA 1, 1974), where the NLRB held that it would be "inherently destructive of employee interests” for an employer upon the resumption of operations following an economic layoff to hire a whole new work force represented by one union to the exclusion of its laid-off employees who were represented by another union.